Citation Nr: 1429585	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for residuals of fractures of the right ring and little fingers, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This appeal has come before the Board of Veterans' Appeals (Board) from June 2007 and January 2011 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2011 decision, the Board denied the Veteran's claim for service connection for headaches and he appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2012 Order, the Court granted vacated the March 2011 Board decision.

In October 2012, the Board remanded this case for further development of the headache claim and for issuance of a statement of the case for the increased rating claim in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


The issue of entitlement to a higher rating for residuals of fractures of the right ring and little fingers is addressed in the REMAND that follows the ORDER section of this decision.

FINDING OF FACT

The Veteran's tension headaches originated while he was serving on active duty.


CONCLUSION OF LAW

A headache disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record contains competent evidence of a nexus between the Veteran's headaches and his active service and competent evidence indicating that the Veteran's headaches are not etiologically related to his active service.  The Board also recognizes that the Veteran has offered different theories concerning why he believes that his headaches were caused by his active duty.  However, the record reflects that the Veteran reported for treatment purposes in 1986, long before he filed his claim for service connection for headaches, that he had had chronic headaches since 1951.  There is also corroborating evidence of the Veteran experiencing chronic headaches as far back as 1958.    

In the Board's opinion, the evidence supporting the proposition that the Veteran's chronic tension headaches began in service is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his chronic headaches.




ORDER

Service connection for headaches is granted.


REMAND

At his April 2014 hearing, the Veteran testified that his service-connected right hand disability had worsened since his April 2013 examination.  Thus, the Veteran should be afforded another VA examination to determine the current degree of severity of this disability.

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the service-connected residuals of fractures of the right ring and little fingers.  Any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes. 

2.  Undertake any other indicated development

3.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case to the Veteran and his representative and afford them the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this appeal has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the AOJ.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


